EXHIBIT 10.2

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”), dated as of this           
day of                    , 20     is made by and between Evolving
Systems, Inc., a Delaware corporation (the “Corporation”) and
                                  (the “Indemnitee”).

 

RECITALS

 

A. The Corporation recognizes that competent and experienced persons willing to
serve as directors, observers to the board of directors (collectively,
“directors”) or officers of corporations desire to be protected by comprehensive
liability insurance or indemnification, or both, due to increased exposure to
litigation costs and risks resulting from their service to such corporations;

 

B. The Corporation believes that it is unfair for its directors and officers to
assume the risk of judgments and other expenses which may occur in cases in
which the director or officer received no personal profit and in cases where the
director or officer was not culpable;

 

C. The Corporation, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Corporation may be
inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected.  The Corporation believes that the interests of
the Corporation and its stockholders would best be served by a combination of
such insurance and the indemnification by the Corporation of the directors and
officers of the Corporation;

 

D. The Corporation’s Amended and Restated Certificate of Incorporation and
Amended and Restated Bylaws each permit the Corporation to indemnify its
directors and officers to the fullest extent permitted by the Delaware General
Corporation Law (the “DGCL”).

 

E. Section 145 of the DGCL (“Section 145”), under which the Corporation is
organized, empowers the Corporation to indemnify its officers, directors,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Corporation, as the directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;

 

F. The Board of Directors has determined that contractual indemnification as set
forth in this Agreement is not only reasonable and prudent but also promotes the
best interests of the Corporation and its stockholders;

 

G.  The Corporation desires and has requested Indemnitee to serve or continue to
serve as a director or officer of the Corporation and/or one or more
subsidiaries or affiliates of the Corporation free from undue concern for
unwarranted claims for damages arising out of or related to such services to the
Corporation and/or one or more subsidiaries or affiliates of the Corporation;
and

 

H. Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Corporation on the condition that he or she is
furnished the indemnity provided for in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are acknowledged, the parties, intending to be legally bound, agree as
follows:

 

--------------------------------------------------------------------------------


 

Section 1. Generally.

 

To the fullest extent permitted by the laws of the State of Delaware:

 

(a) The Corporation will indemnify Indemnitee if Indemnitee was or is a party or
is threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that Indemnitee is or was or has agreed to serve at the
request of the Corporation as a director, officer, employee or agent of the
Corporation, or while serving as a director or officer of the Corporation, is or
was serving or has agreed to serve at the request of the Corporation as a
director, officer, employee or agent (which, for purposes of this Agreement,
will include a trustee, partner or manager or similar capacity) of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, or by reason of any action alleged to have been taken or omitted in
such capacity (collectively, a “Claim”).

 

(b) The indemnification provided by this Section 1 will be from and against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Claim and any appeal therefrom, but will only be
provided if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and,
with respect to any criminal action, suit or proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful.

 

(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any Claim by or in the right of the Corporation to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Corporation, or while serving as a director or officer
of the Corporation, is or was serving or has agreed to serve at the request of
the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, no indemnification will be made in respect of any Claim as to which
Indemnitee will have been adjudged to be liable to the Corporation unless, and
only to the extent that, the Delaware Court of Chancery or the court in which
such Claim was pending determines upon application that, despite the
adjudication of liability but in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the Delaware Court of Chancery or such other court deems proper.

 

(d) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
will not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

Section 2. Successful Defense; Partial Indemnification.  Indemnitee will be
indemnified against expenses (including attorneys’ fees), actually and
reasonably incurred, to the extent that Indemnitee has been successful on the
merits or otherwise in defense of any Claim. For purposes of this Agreement and
without limiting the foregoing, if any Claim is disposed of, on the merits or
otherwise (including a disposition without prejudice), without (a) the
disposition being adverse to Indemnitee, (b) an adjudication that Indemnitee was
liable to the Corporation, (c) a plea of guilty or nolo contendere by
Indemnitee, (d) an adjudication that Indemnitee did not act in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and (e) with respect to any criminal proceeding,
an adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, Indemnitee will be considered to have been wholly
successful with respect to his or her defense of such Claim.

 

If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses
(including attorneys’ fees), judgments, fines or amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with any Claim, or in defense of any Claim, and any appeal therefrom
but not, however, for the total amount of such Claim, the Corporation will
nevertheless indemnify Indemnitee for the portion of such expenses (including
attorneys’ fees), judgments, fines or amounts paid in settlement to which
Indemnitee is entitled.

 

--------------------------------------------------------------------------------


 

Section 3. Determination That Indemnification Is Proper. Any indemnification
under this Agreement will (unless otherwise ordered by a court) be made by the
Corporation unless a determination is made that indemnification of such person
is not proper in the circumstances because he or she has not met the applicable
standard of conduct set forth in Section 1(b).  Any such determination will be
made in accordance with Section 5 and (a) by a majority vote of the directors
who are not and were not parties to, or threatened to be made a party to, the
Claim in question (“disinterested directors”), even if less than a quorum,
(b) by a majority vote of a committee of disinterested directors designated by
majority vote of disinterested directors, even if less than a quorum, (c) by a
majority vote of a quorum of the outstanding shares of stock of all classes
entitled to vote on the matter, voting as a single class, which quorum will
consist of stockholders who are not at that time parties to the action, suit or
proceeding in question, (d) by one independent legal counsel (regardless whether
indemnification is sought by one or more than one director or officer), or
(e) by a court of competent jurisdiction; provided, however, that if a Change in
Control will have occurred or indemnification is sought in connection with a
Company Authorized Proceeding, an indemnification determination under this
Agreement will be made by the independent legal counsel in a written opinion to
the Board of Directors, a copy of which will be delivered to Indemnitee, or by a
court of competent jurisdiction if no independent legal counsel is timely
selected or is willing or able to act.

 

Section 4. Advance Payment of Expenses; Notification and Defense of Claim.

 

(a) Expenses (including attorneys’ fees) incurred by Indemnitee in defending a
Claim, or in connection with an enforcement action pursuant to Section 5(b),
will be paid by the Corporation in advance of the final disposition of such
action, suit or proceeding within thirty (30) days after receipt by the
Corporation of (i) a statement or statements from Indemnitee requesting such
advance or advances from time to time, and (ii) an undertaking by or on behalf
of Indemnitee to repay such amount or amounts, only if, and to the extent that,
it ultimately is determined that Indemnitee is not entitled to be indemnified by
the Corporation as authorized by this Agreement or otherwise.  Such undertaking
will be accepted without reference to the financial ability of Indemnitee to
make such repayment. Advances will be unsecured and interest-free.

 

(b) Promptly after receipt by Indemnitee of notice of the commencement of any
Claim, Indemnitee will, if a claim thereof is to be made against the
Corporation, notify the Corporation of the commencement of the Claim.  The
failure to promptly notify the Corporation of the commencement of the Claim, or
Indemnitee’s request for indemnification, will not relieve the Corporation from
any liability that it may have to Indemnitee under this Agreement, except to the
extent the Corporation is prejudiced in its defense of such Claim as a result of
such failure.

 

(c) In the event the Corporation is obligated to pay the expenses of Indemnitee
with respect to an Claim, as provided in this Agreement, the Corporation, if
appropriate, will be entitled to assume the defense of such action, suit or
proceeding, with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so.  After delivery of
such notice, approval of such counsel by Indemnitee and the retention of such
counsel by the Corporation, the Corporation will not be liable to Indemnitee
under this Agreement for any fees of counsel subsequently incurred by Indemnitee
with respect to the same Claim, provided that (i) Indemnitee will have the right
to employ Indemnitee’s own counsel in such Claim at Indemnitee’s expense and
(ii) if (1) the employment of counsel by Indemnitee has been previously
authorized in writing by the Corporation, (2) counsel to the Corporation has
reasonably concluded that there may be a conflict of interest or position, or
reasonably believes that a conflict is likely to arise, on any significant issue
between the Corporation and Indemnitee in the conduct of any such defense, or
(3) the Corporation has not, in fact, have employed counsel to assume the
defense of such Claim, then the fees and expenses of Indemnitee’s counsel will
be at the expense of the Corporation, except as otherwise expressly provided by
this Agreement.  The Corporation will not be entitled, without the consent of
Indemnitee, to assume the defense of any claim brought by or in the right of the
Corporation or as to which counsel for the Corporation will have reasonably made
the conclusion provided for in clause (2) above.

 

(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of Indemnitee’s corporate status with
respect to the Corporation or any corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which Indemnitee is or was
serving or has agreed to serve at the request of the Corporation, a witness or
otherwise participates in any action, suit or proceeding at a

 

--------------------------------------------------------------------------------


 

time when Indemnitee is not a party in the Claim, the Corporation will indemnify
Indemnitee against all expenses (including attorneys’ fees) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Claim.

 

Section 5. Procedure for Indemnification

 

(a) To obtain indemnification, Indemnitee will promptly submit to the
Corporation a written request, including such documentation and information as
is reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification. The
Corporation will, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.  Indemnitee will reasonably cooperate with the person, persons
or entity making such determination with respect to Indemnitee’s entitlement to
indemnification.  Any expenses incurred by Indemnitee in so cooperating will be
borne by the Corporation (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Corporation will indemnify and hold
Indemnitee harmless therefrom.

 

(b) The Corporation’s determination whether to grant Indemnitee’s
indemnification request will be made promptly, and in any event within 60 days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement will be
enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period.  It will be a defense to any such action (other than an
action brought to enforce a claim for the advance of costs, charges and expenses
under Section 4 where the required undertaking, if any, has been received by the
Corporation) that Indemnitee has not met the standard of conduct set forth in
Section 1, but the burden of proving such defense by clear and convincing
evidence will be on the Corporation. Neither the failure of the Corporation
(including its Board of Directors or one of its committees, its independent
legal counsel, and its stockholders) to have made a determination prior to the
commencement of such action that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct set
forth in Section 1, nor the fact that there has been an actual determination by
the Corporation (including its Board of Directors or one of its committees, its
independent legal counsel, and its stockholders) that Indemnitee has not met
such applicable standard of conduct, will be a defense to the action or create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.  The Indemnitee’s expenses (including attorneys’ fees) incurred in
connection with successfully establishing Indemnitee’s right to indemnification,
in whole or in part, in any such Claim will also be indemnified by the
Corporation.

 

(c) The Indemnitee will be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Corporation will have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption.  Such
presumption will be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption by clear and
convincing evidence.

 

(d) If it is determined that Indemnitee is entitled to indemnification, payment
will be timely made after that determination.

 

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement will be required to be
made prior to a judgment or pending settlement in the action, suit or
proceeding.

 

Section 6. Insurance and Subrogation.

 

(a) The Corporation will use commercially reasonable efforts to purchase and
maintain insurance on behalf of Indemnitee who is or was or has agreed to serve
at the request of the Corporation as a director or officer of the Corporation,
and may purchase and maintain insurance on behalf of Indemnitee who is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise against any liability asserted against, and
incurred by, Indemnitee or on Indemnitee’s behalf in any such capacity, or
arising out of Indemnitee’s status as such, whether or not the Corporation would
have the power to indemnify Indemnitee against such liability under the
provisions

 

--------------------------------------------------------------------------------


 

of this Agreement. If the Corporation has such insurance in effect at the time
the Corporation receives from Indemnitee any notice of the commencement of a
proceeding, the Corporation will give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
policy.  The Corporation will thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such proceeding in accordance with the terms of such policy.

 

(b) In the event of any payment by the Corporation under this Agreement, the
Corporation will be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who will
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights in accordance with the terms of such
insurance policy. The Corporation will pay or reimburse all expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.

 

(c) The Corporation will not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.

 

Section 7. Certain Definitions. For purposes of this Agreement, the following
definitions will apply:

 

(a) The term “Claim” will be broadly construed and will include, without
limitation, the investigation, preparation, prosecution, defense, settlement,
arbitration and appeal of, and the giving of testimony in, any threatened,
pending or completed claim, action, suit or proceeding, whether civil, criminal,
administrative or investigative.

 

(b) The term “by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Corporation, or while serving as a director or
officer of the Corporation, is or was serving or has agreed to serve at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise” will be broadly construed and will include, without limitation, any
actual or alleged act or omission to act.

 

(c) The term “expenses” will be broadly and reasonably construed and will
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all attorneys’ fees and related
disbursements, appeal bonds, other out-of-pocket costs and reasonable
compensation for time spent by Indemnitee for which Indemnitee is not otherwise
compensated by the Corporation or any third party, provided that the rate of
compensation and estimated time involved is approved by the Board of Directors,
which approval will not be unreasonably withheld), actually and reasonably
incurred by Indemnitee in connection with either the investigation, defense or
appeal of a proceeding or establishing or enforcing a right to indemnification
under this Agreement, Section 145 of the DGCL or otherwise.

 

(d) The term “judgments, fines and amounts paid in settlement” will be broadly
construed and will include, without limitation, all direct and indirect payments
of any type or nature whatsoever (including, without limitation, all penalties
and amounts required to be forfeited or reimbursed to the Corporation), as well
as any penalties or excise taxes assessed on a person with respect to an
employee benefit plan.

 

(e) The term “Corporation” will include, without limitation and in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, will stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued.

 

(f) The term “other enterprises” will include, without limitation, employee
benefit plans.

 

--------------------------------------------------------------------------------


 

(g) The term “serving at the request of the Corporation” will include, without
limitation, any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.

 

(h) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan will be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Agreement.

 

(i) “Independent legal counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been retained to represent:  (i) the Corporation, the
Indemnitee or one of the other directors of the Corporation in any matter
material to any such party, or (ii) any other party to the action, suit or
proceeding giving rise to a claim for indemnification under this Agreement. 
Independent legal counsel will be selected by the Corporation, with the approval
of Indemnitee, which approval will not be unreasonably withheld; provided,
however, that the independent legal counsel will be selected by Indemnitee, with
the approval of the Board of Directors, which approval will not be unreasonably
withheld (i) from and after the occurrence of a Change in Control, and (ii) in
connection with an action, suit or proceeding by or in the right of the
Corporation authorized or not disapproved by the Board of Directors alleging
claims against Indemnitee that, if sustained, reasonably might give rise to a
judgment for money damages of more than $500,000 and/or injunctive relief
(“Company Authorized Proceeding”).  Anything herein to the contrary
notwithstanding, if Indemnitee and the Corporation are unable to agree with
reasonable promptness on the selection of the independent legal counsel, such
counsel will be selected by lot from among the ten (10) law firms, which,
according to publicly available sources, have the most lawyers practicing in
offices located in Colorado or Delaware.  The Corporation will contact these law
firms in order of their selection by lot, requesting each such firm to accept an
engagement until one of such firms qualifies hereunder and accepts the
engagement.  The fees and costs of independent legal counsel will be paid by the
Corporation.

 

(j) “Change in Control” means a “Change of Control” as defined in the
Corporation’s Amended and Restated 2007 Stock Incentive Plan.

 

Section 8. Limitation on Indemnification.  Notwithstanding any other provision
of this Agreement to the contrary, the Corporation will not be obligated
pursuant to this Agreement:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to a Claim (or part thereof) initiated by Indemnitee,
except with respect to a Claim brought to establish or enforce a right to
indemnification (which will be governed by the provisions of Section 8(b) of
this Agreement), unless such action, suit or proceeding (or part thereof) was
authorized or consented to by the Board of Directors of the Corporation.

 

(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any Claim instituted by Indemnitee to
enforce or interpret this Agreement, unless Indemnitee is successful in
establishing Indemnitee’s right to indemnification in such Claim, in whole or in
part, or unless and to the extent that the court in such action, suit or
proceeding will determine that, despite Indemnitee’s failure to establish
Indemnitee’s right to indemnification, Indemnitee is entitled to indemnity for
such expenses; provided, however, that nothing in this Section 8(b) is intended
to limit the Corporation’s obligation with respect to the advancement of
expenses to Indemnitee in connection with any such Claim instituted by
Indemnitee to enforce or interpret this Agreement, as provided in Section 4.

 

(c) Certain Exchange Act Claims. To indemnify Indemnitee on account of any
proceeding with respect to which final judgment is rendered against Indemnitee
for (i) payment or an accounting of profits arising from the purchase or sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute; or (ii) any
reimbursement of the Corporation by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Corporation, as required in each
case under the Securities Exchange Act of 1934 (including any such
reimbursements that arise from an accounting restatement of the Corporation
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) or Section 954 of the Dodd-Frank Wall Street Reform and

 

--------------------------------------------------------------------------------


 

Consumer Protection Act, or the payment to the Corporation of profits arising
from the purchase and sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act); provided, however, that to the fullest
extent permitted by applicable law, the expenses actually and reasonably
incurred by Indemnitee in connection with any such proceeding will be advanced
and deemed to be expenses that are subject to indemnification under this
Agreement.

 

(d) Non-compete and Non-disclosure.  To indemnify Indemnitee in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements the Indemnitee may be a party to
with the Corporation, or any subsidiary of the Corporation or any other
applicable foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, if any.

 

Section 9. Certain Settlement Provisions. The Corporation will have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any Claim without the Corporation’s prior written consent, which
will not be unreasonably withheld.  The Corporation will not settle any Claim in
any manner that would impose any fine or other obligation on Indemnitee without
Indemnitee’s prior written consent, which will not be unreasonably withheld.

 

Section 10. Savings Clause. If any provision or provisions of this Agreement is
invalidated on any ground by any court of competent jurisdiction, then the
Corporation will nevertheless indemnify Indemnitee as to costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any Claim, whether civil, criminal, administrative or
investigative, including an action by or in the right of the Corporation, to the
full extent permitted by any applicable portion of this Agreement that will not
have been invalidated and to the full extent permitted by applicable law.

 

Section 11. Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in this
Agreement is held by a court of competent jurisdiction to be unavailable to
Indemnitee in whole or in part, it is agreed that, in such event, the
Corporation will, to the fullest extent permitted by law, contribute to the
payment of Indemnitee’s costs, charges and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement with respect to any Claim in an
amount that is just and equitable in the circumstances, taking into account,
among other things, contributions by other directors and officers of the
Corporation or others pursuant to indemnification agreements or otherwise;
provided, that, without limiting the generality of the foregoing, such
contribution will not be required where such holding by the court is due to
(a) the failure of Indemnitee to meet the standard of conduct set forth in
Section 1 hereof, or (b) any limitation on indemnification set forth in
Section 6(d), 8 or 9 hereof.

 

Section 12. Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement will be in writing and either delivered in person or sent by telecopy,
telex, telegram, overnight mail or courier service, or certified or registered
mail, return receipt requested, postage prepaid, to the parties at the following
addresses (or at such other addresses for a party as will be specified by like
notice):

 

If to the Corporation:

 

Chief Executive Officer

Evolving Systems, Inc.

9777 Pyramid Ct.

Suite 100

Englewood, CO 80112

 

If to Indemnitee:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Section 13. Subsequent Legislation. If the DGCL is amended after adoption of
this Agreement to expand further the indemnification permitted to directors or
officers, then the Corporation will indemnify Indemnitee to the fullest extent
permitted by the General Corporation Law of Delaware, as so amended.

 

Section 14. Non-exclusivity.  The provisions for indemnification and advancement
of expenses set forth in this Agreement will not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, the
Corporation’s Amended and Restated Certificate of Incorporation or Bylaws, in
any court in which a proceeding is brought, the vote of the Corporation’s
stockholders or disinterested directors, other agreements or otherwise.  The
exercise of any right or remedy under this Agreement, or otherwise, will not
prevent the concurrent exercise of any other right or remedy.  Indemnitee’s
rights under this Agreement will continue after Indemnitee has ceased acting as
an agent of the Corporation and will inure to the benefit of the heirs,
executors and administrators of Indemnitee.  However, no amendment or alteration
of the Corporation’s Amended and Restated Certificate of Incorporation or Bylaws
or any other agreement will adversely affect the rights provided to Indemnitee
under this Agreement.

 

Section 15. Enforcement.  The Corporation will be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation agrees that its
execution of this Agreement will constitute a stipulation by which it will be
irrevocably bound in any court of competent jurisdiction in which a proceeding
by Indemnitee for enforcement of Indemnitee’s rights will have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Corporation to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee will be entitled to seek
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.

 

Section 16. Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or later permitted by
law.

 

Section 17. Entire Agreement. This Agreement and the documents expressly
referred to in this Agreement constitute the entire agreement between the
parties with respect to the matters described, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered by this Agreement are expressly superseded by this Agreement.

 

Section 18. Modification and Waiver.  No supplement, modification or amendment
of this Agreement will be binding unless executed in writing by both of the
parties.  No waiver of any of the provisions of this Agreement will be deemed or
will constitute a waiver of any other provision (whether or not similar) nor
will such waiver constitute a continuing waiver.

 

Section 19. Successor and Assigns.  All of the terms and provisions of this
Agreement will be binding upon, will inure to the benefit of and will be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation will
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.

 

Section 20. Supersedes Prior Agreement. This Agreement supersedes any prior
indemnification agreement between Indemnitee and the Corporation or its
predecessors.

 

Section 21. Governing Law & Venue. This Agreement will be governed exclusively
by and construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. The Corporation and Indemnitee hereby irrevocably and
unconditionally (i)

 

--------------------------------------------------------------------------------


 

agree that any action or proceeding arising out of or in connection with this
Agreement will be brought only in the Chancery Court of the State of Delaware
(the “Delaware Court”), and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.  If it is ultimately
determined by a court of competent jurisdiction that the provisions of the law
of any state other than Delaware govern indemnification by the Corporation of
its officers and directors, then the indemnification provided under this
Agreement will in all instances be enforceable to the fullest extent permitted
under such law, notwithstanding any provision of this Agreement to the contrary.

 

Section 22. Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.

 

Section 23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original and all of which
together will be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart. 
Electronic copies (e.g. PDF) of this Agreement may serve as originals.

 

Section 24. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

 

Signature page follows.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------